Citation Nr: 0123470	
Decision Date: 09/26/01    Archive Date: 10/02/01

DOCKET NO.  00-03 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for Raynaud's disease, 
currently rated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1952 to February 
1956 and from February 1956 to April 1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 rating decision by the 
Department of Veterans Affairs (VA) Oakland, California, 
Regional Office (RO) which denied entitlement to an increased 
rating for Raynaud's disease.

The October 1999 rating decision also denied entitlement to 
service connection for hepatitis and denied entitlement to 
compensable evaluations for hemorrhoids, bursitis of the 
shoulders, and left inguinal hernia, post operative.  The RO 
also increased his disability rating for low back strain to 
20 percent.  The veteran was notified of this decision in 
November 1999.  The veteran filed a timely notice of 
disagreement for these issues.  A statement of the case was 
issued in January 2000.  In February 2000, the veteran filed 
a Form 9, Appeal to the Board.  In that form, the veteran 
specified that he only wished to appeal the Raynaud's disease 
issue.  Since the veteran has not filed a substantive appeal 
for these other issues, they are not before the Board for 
appellate review.

In April 2001, the Board remanded this case to the RO.  The 
remand instructed the RO to schedule a hearing for the 
veteran before a member of the Board to be held at the RO in 
Oakland, California.  A hearing was scheduled for July 17, 
2001.  Prior to the hearing the veteran informed that RO, in 
a phone conversation, that he would not be able to make the 
hearing and that he did not want to pursue his claim.  The 
Board notes that the withdrawal of an appeal must be in 
writing.  38 C.F.R. § 20.204(b) (2000).  The Board concludes 
that, since the veteran's telephone conversation with the RO 
does not meet the regulatory requirements for a withdrawal of 
an appeal, the issue of entitlement to increased rating for 
Raynaud's disease is still before the Board.


FINDINGS OF FACT

1.  All evidence necessary for the equitable resolution of 
the issue on appeal has been obtained.

2.  The veteran's Raynaud's disease is not manifested by 
characteristic attacks occurring at least daily.


CONCLUSION OF LAW

The criteria for a disability rating higher than 20 percent 
for Raynaud's disease are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.104, Diagnostic Code 7117 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records show that he was 
diagnosed with Raynaud's phenomenon in 1962.  An internal 
medicine retirement evaluation conducted in December 1973, 
noted that the Raynaud's phenomenon was restricted to the 
fingers of both hands.  The veteran had not developed 
ulcerations on the tips of his fingers and there were no skin 
changes on the tips of his fingers.  The final diagnosis was 
Raynaud's phenomenon with no evidence of systematic disease.

In May 1974, the veteran filed his initial claim for service 
connection for Raynaud's disease.  In a rating decision of 
April 1975, the RO granted service connection for Raynaud's 
disease with a rating of 20 percent.

In June 1999, the veteran filed a claim for an increased 
rating for Raynaud's disease.  In an August 1999 letter, the 
RO notified the veteran that they were scheduling his 
physical examination.  The RO also informed the veteran of 
the evidence he would need to submit in support of his claim.

In a statement dated in August 1999, the veteran reported 
that he receives all of his medical care at a VA medical 
facility.  VA outpatient reports from July 1998 through 
September 1999 were obtained.  However, there is no reference 
in the notes to any complaints related to the veteran's 
Raynaud's disease.

Two VA examinations were conducted in August 1999.  The 
report from the August 26th exam noted that the veteran 
reported that he believed he had suffered the onset of 
Raynaud's disease while serving in Greenland.  The veteran 
reported having difficulty playing golf in the winter.  On 
examination there was no evidence of any permanent damage or 
scarring about the fingernails or fingertips and no 
limitation of motion in the finger, thumb or wrist joints.  
The report noted that the veteran's history was suggestive of 
Raynaud's syndrome.  

The report from the August 27th exam indicated that the 
veteran first noticed in 1958 that his hands would turn white 
in cold weather and that, after warming them, they would 
return to normal color but with severe pain.  The report 
noted that on examination the veteran's Raynaud's disease 
appeared to be quiescent.  The examiner included a discussion 
in the report that indicated that the veteran did not recall 
any instances of Raynaud's that had bothered him in 
California.  The report stated that the veteran felt that the 
Raynaud's phenomenon had not impacted his life any more than 
it did years ago.

In a statement in support of his claim filed in February 
2000, the veteran stated that he was not able to retire in 
his hometown in New Hampshire because of his Raynaud's 
disease.  He had to relocate his family to California because 
of the milder weather.  He also stated that he has many 
attacks of Raynaud's disease in the winter, but because of 
the nature of the disease, his symptoms are gone by the time 
he is seen by a doctor at the VA.


II.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. § 5107 (West. Supp. 2001).  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duty to assist in the development of veterans' claims.  
First, the VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).

The Board finds that the VA's duties have been fulfilled.  
The veteran was provided with adequate notice as to the 
evidence needed to substantiate his claim.  The Board 
concludes that the discussions in the rating decision, the 
statement of the case (SOC), and the letters sent to the 
veteran informed him of the information and evidence needed 
to substantiate the claim and complied with the VA's 
notification requirements.  The RO supplied the veteran with 
the applicable regulations in the SOC.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The veteran requested, but failed to appear for a 
hearing.  The claims file contains the veteran's service 
medical records and his post-service treatment records.  All 
relevant evidence as identified by the veteran was obtained 
and considered.

The VA has afforded the veteran disability examinations to 
assess the severity of the disorder.  With regard to the 
adequacy of the examinations, the Board notes that the 
examination reports reflect that the examiners recorded the 
past medical history, noted the veteran's current complaints, 
conducted examinations, and offered appropriate assessments 
and diagnoses.  The examiner who conducted the August 27th 
exam noted that the claims file was not available for review.  
The Board finds that the examiner had knowledge of the 
veteran's history that was sufficient to allow him to offer 
an accurate assessment of the severity of the disability.  
The VA General Counsel, in a precedent opinion, indicated 
that 38 C.F.R. § 4.1 does not require a medical records 
review in all circumstances where a rating examination is 
conducted, nor must the medical history of a disability be 
obtained from the examiner's review of prior medical records 
as opposed to the oral report of the person examined or 
summaries provided by the rating board requesting the 
examination.  The VA General Counsel concluded that an 
examiner's review of a veteran's prior medical records may 
not be necessary in all cases, depending upon the scope of 
the examination and the nature of the findings and 
conclusions.  VAOPGCPREC 20-95.  The Board notes that two 
separate examinations were conducted a day apart.  Only one 
examiner noted that he did not have the claims file to 
review.  Both reports include a history obtained from the 
veteran.  Both reports indicate that the examiners had a 
complete and accurate understanding of the veteran's history.  
Therefore, the fact that one examiner did not have access to 
the veteran's claims file was inconsequential.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub.L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000). 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  Consequently, 
the case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran. See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992).

For the reasons stated above, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  The Board 
finds that the examination reports coupled with the other 
evidence of record provide sufficient information to 
adequately evaluate the veteran's service-connected 
disability.  Therefore, no further assistance to the veteran 
with the development of evidence is required.

III.  Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § Part 4 (2000).  
Separate diagnostic codes identify the various disabilities.  
The VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Under Diagnostic Code 7117, Raynaud's syndrome with 
characteristic attacks occurring four to six times a week 
will be assigned a 20 percent evaluation.  38 C.F.R. § 4.104, 
Diagnostic Code 7117.  Raynaud's syndrome with characteristic 
attacks occurring at least daily will be assigned a 40 
percent evaluation.  Id.

A disability which has been continuously rated at or above 
any evaluation of disability for 20 or more years for 
compensation purposes under laws administered by the VA will 
not be reduced to a lower evaluation unless it can be shown 
that such a rating was based on fraud.  38 U.S.C.A. § 110; 
38 C.F.R. § 3.951 (2000).

When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet App. 49, 55 (1990).

IV.  Analysis

The veteran was granted service connection and a rating of 20 
percent in 1975. There is no evidence of fraud in the initial 
rating decision.  Therefore, the veteran's 20 percent 
evaluation is preserved and cannot be lowered by the VA.

There is no evidence on the record that indicates that the 
veteran is suffering from characteristic attacks of Raynaud's 
syndrome daily.  The VA examination report indicated that the 
veteran's Raynaud's disease was quiescent.  There are no 
indications that the veteran experienced an attack in any of 
the veteran's outpatient records.  The veteran's statement in 
support of his claim indicates that he still suffers attacks, 
but primarily in winter.  Accordingly, the evidence of record 
does not indicate that the veteran's disability meets the 
criteria of a 40 percent evaluation.


ORDER

Entitlement to increased rating for Raynaud's disease, 
currently rated as 20 percent disabling, is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals


 

